NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Formal Matters
The amendment after final rejection, filed March 3, 2021, has been entered.  Claims 1-3 and 5-8 are pending in the present application. 

	Claims 1-3 and 5-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
The claim amendments have overcome the remaining rejection of record.
The claims as written now require all six CDR sequences to be present. A cell line producing the parent monoclonal antibody RmmAb 22.101 has been deposited with the DSMZ in accordance with the Budapest Treaty as the hybridoma cell line ACC 3031, and applicant's representative has indicated that all restrictions on access will be irrevocably removed upon issuance of a patent in the declaration filed May 13, 2019. The antibodies as claimed are useful and can be made in the absence of undue experimentation. The specification provides adequate written description of the claimed antibodies.
One of skill in the art using the guidance provided in the present specification could have reasonably practiced the presently claimed therapeutic method of administering the claimed antibody to a patient having idiopathic pulmonary fibrosis without undue experimentation.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Advisory Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A. BALLARD whose telephone number is (571)272-2150.  The examiner can normally be reached on Mon-Fri 8AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KIMBERLY BALLARD/Primary Examiner, Art Unit 1649